Opinion issued November 9, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-17-00786-CV
                            ———————————
          KLEIN INDEPENDENT SCHOOL DISTRICT, Appellant
                                        V.
THOMAS RICE, JR. AND BETSY RICE, INDIVIDUALLY AND AS NEXT
         FRIEND OF PATRICK R., A MINOR, Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-67145


                          MEMORANDUM OPINION
      Appellant, Klein Independent School District (“KISD”), appealed from the

trial court’s interlocutory order, signed on October 11, 2017, granting a temporary

restraining order against KISD. See TEX. R. APP. P. 26.1(b). On October 30, 2017,

appellant filed an unopposed motion to dismiss this appeal for want of jurisdiction,
contending that this appeal was rendered moot after the appellees filed a notice of

nonsuit in the trial court. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2), 42.1(a)(1).

KISD attached the appellees’ notice of nonsuit, which was filed on October 30, 2017,

noting that the parties had settled the matter and there were no affirmative claims for

relief by KISD. See TEX. R. CIV. P. 162.

      “A nonsuit ‘renders the merits of the nonsuited case moot.’” RSL–3B–IL, Ltd.

v. The Prudential Ins. Co. of Am., No. 01-13-00933-CV, 2014 WL 3107663, at *3

(Tex. App.—Houston [1st Dist.] July 8, 2014, pet. dism’d) (quoting Travelers Ins.

v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010)). “Appellate courts are prohibited

from deciding moot controversies.” Nat’l Collegiate Athletic Ass’n v. Jones, 1
S.W.3d 83, 86 (Tex. 1999). Thus, we must dismiss this case because we lack

jurisdiction over this appeal after the nonsuit was filed. See RSL–3B–IL, Ltd., 2014
WL 3107663, at *3.

      Accordingly, we grant KISD’s motion and dismiss the appeal for want of

jurisdiction as moot. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any other

pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Brown, and Lloyd.




                                           2